FILED
                            NOT FOR PUBLICATION                             JAN 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIE EDWARDS,                                  No. 09-16589

               Petitioner - Appellant,           D.C. No. 4:08-cv-01923-CAW

  v.
                                                 MEMORANDUM *
BEN CURRY, Warden; Board of Parole
Hearings; ARNOLD
SCHWARZENEGGER, Governor,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       California state prisoner Willie Edwards appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Edwards contends that the Board of Prison Hearings’s 2005 decision finding

him unsuitable for parole is not supported by some evidence and was otherwise

improper. The only right at issue in the parole context is procedural, and the only

proper inquiry is what process the inmate received, not whether the state court

decided the case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011)

(per curiam). Because Edwards raises no procedural challenges, we affirm.

      Edwards’s motion to set oral argument and/or for decision is denied as moot.

      AFFIRMED.




                                          2                                   09-16589